                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Case No. 1:18-cr-10055-STA
                                                     )
TYLER TRANUM,                                        )
                                                     )
       Defendant.                                    )


                  ORDER RESETTING CHANGE OF PLEA HEARING
                 AND EXCLUDING TIME AND NOTICE OF RESETTING


       The Change of Plea in this matter is currently set for February 15, 2019 before Chief

Judge S. Thomas Anderson. The Change of Plea in the above styled matter is hereby reset to

Tuesday, February 19, 2019, at 10:00 a.m. before Judge S. Thomas Anderson; Courtroom #1,

4th Floor, US Courthouse, Jackson, Tennessee.

       The period from February 15, 2019 through February 19, 2019 is excludable under 18

U.S.C. § 3161(h)(8)(B)(iv) because the ends of justice served in allowing additional time to

prepare outweigh the best interests of the public and the defendant in a speedy trial.

       Enter this the 14th day of February, 2019.



                                                      s/ S. Thomas Anderson
                                                      Chief United States District Judge
